Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Kim on February 25, 2022.
The application has been amended as follows: 
Add underlined and delete bracketed:
Claim 1. 	A lighting module comprising:
a substrate;
a plurality of light emitting devices disposed on the substrate;
a resin layer disposed on the substrate and the plurality of light emitting devices and including a plurality of lens portions; and
a plurality of recess portions sealing a periphery of each of the light emitting devices and forming a space [[spaced apart between]] separating each of the lens portions and the substrate,
wherein the resin layer includes a flat upper surface and a lower surface disposed on the substrate,

wherein a distance from the upper surface of the resin layer to a lower end of the protrusion portion is smaller than a thickness of the resin layer, and is more than twice a distance from the upper surface of the resin layer to a high point of the first incident surface, 
wherein a refractive index of the recess portion is 1.2 or less,
wherein the resin layer is formed of a resin material without a phosphor and a diffusion agent therein, and 
wherein the resin layer is not in contact with the plurality of emitting devices.

Claim 6. 	The lighting module of claim 4, wherein the phosphor layer comprises a light shielding portion overlapping in a direction perpendicular to the protrusion portion of each of the lens portions and the substrate, and
wherein the light shielding portion is disposed on [[to]] an inner region of one of the lens portions [[more than a region of the second incident surface in a vertical direction]].

Claim 8. 	A lighting module comprising:

a plurality of light emitting devices disposed on the substrate;
a resin layer disposed on the substrate and the plurality of light emitting devices;
a phosphor layer on the resin layer; and
a plurality of recess portions disposed on and around each of the light emitting devices,
wherein the resin layer is disposed on an upper portion and a side portion of the recess portions, respectively,
wherein the resin layer forming the recess portions includes [[include]] a protrusion portion protruding toward the light emitting device, a first incidence surface having a curved surface convex in opposite directions relative to the protrusion portion, and a second incidence surface extending in a direction of the substrate from an end portion of the first incidence surface,
wherein a shortest distance from an upper surface of the resin layer to a low point of the protrusion portion is less than a thickness of the resin layer, and is more than twice a distance from the upper surface of the resin layer to a high point of the first incident surface,
wherein a bottom width of each of the recess portions is greater than the thickness of the resin layer, 
wherein a refractive index of the recess portion is smaller than a refractive index of the resin layer,

wherein the resin layer is not in contact with the plurality of emitting devices, and
wherein a distance from a lower surface of the substrate to an upper surface of the phosphor layer is 5.5mm or less.

Claim 14. 	The lighting module of claim 8, wherein the resin layer includes a plurality of lens portions, [[having]] the protrusion portion, the first incident surface and the second incident surface, and
wherein an interval between the lens portions is greater than an interval between each of the lens portions and a side surface of the resin layer.

Claim 18. 	The lighting module comprising,
a substrate;
a plurality of light emitting devices disposed on the substrate;
a resin layer disposed on the substrate and the plurality of light emitting devices;
a phosphor layer disposed on upper and side surfaces of the resin layer; and
a plurality of light shielding portions overlapping each of the plurality of light emitting devices in a vertical direction and disposed on the resin layer,

wherein the resin layer is disposed on an upper portion and side portion of the recess portions, respectively,
wherein the resin layer [[each of the recess portions]] includes a plurality of protrusion portions [[portion]] protruding toward the light emitting device, and a first incidence surface having a curved surface around [[the]] each protrusion portion, and a second incident surface extending in a direction of the substrate from an outer end of the first incident surface,
wherein a shortest distance from the upper surface of the resin layer to a lower point of each [[the]] protrusion portion is smaller than a thickness of the resin layer, and is more than twice a distance from the upper surface of the resin layer to a high point of the first incident surface,
wherein a bottom width of each of the recess portions is greater than the thickness of the resin layer,
wherein a refractive index of each of the recess portions is less than a refractive index of the resin layer,
wherein the resin layer is not in contact with the plurality of light emitting devices,
wherein each of the light shielding portions overlaps each [[the]] protrusion portion and the first incidence surface in a vertical direction, and is disposed on an of each of the recess portions [[more than a region of the second incidence surface in the vertical direction]], and
wherein a distance from a lower surface of the substrate to an upper surface of the phosphor layer is 5.5 mm or less.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not teach
“a resin layer … including a plurality of lens portions; and
a plurality of recess portions sealing a periphery of each of the light emitting devices and forming a space separating each of the lens portions and the substrate,…
wherein each of the lens portions includes a protrusion portion protruding toward a center portion of each of the light emitting devices, a first incident surface having a convex curved surface around each of the protrusion portions, and a second incident surface extending perpendicular to the substrate from a lower portion of the first incident surface, 
wherein a distance from the upper surface of the resin layer to a lower end of the protrusion portion is smaller than a thickness of the resin layer, and is more than twice a distance from the upper surface of the resin layer to a high point of the first incident surface, 
wherein a refractive index of the recess portion is 1.2 or less” (claim 1); 

wherein a shortest distance from an upper surface of the resin layer to a low point of the protrusion portion is less than a thickness of the resin layer, and is more than twice a distance from the upper surface of the resin layer to a high point of the first incident surface,…
wherein a refractive index of the recess portion is smaller than a refractive index of the resin layer” (claim 8); nor
“wherein the resin layer includes a plurality of recess portions disposed on and around each of the light emitting devices,…
wherein the resin layer includes a plurality of protrusion portions protruding toward the light emitting device, and a first incidence surface having a curved surface around each protrusion portion, and a second incident surface extending in a direction of the substrate from an outer end of the first incident surface,
wherein a shortest distance from the upper surface of the resin layer to a lower point of each protrusion portion is smaller than a thickness of the resin layer, and is more than twice a distance from the upper surface of the resin layer to a high point of the first incident surface,…
wherein a refractive index of each of the recess portions is less than a refractive index of the resin layer” (claim 18).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899